 Case 8:20-cv-00587-WFJ-SPF Document 7 Filed 03/27/20 Page 1 of 3 PageID 44




                             UNITED STATES DISTRICT COURT
                              MIDDLE DISTRICT OF FLORIDA


 ROBERT MERCED, Individually and on
 behalf of the ESTATE OF ELVIA RIVERA

                                Plaintiff,
                                                   CASE NO.: 8:20-cv-00587-WFJ-SPF
                        v.

     Novartis Pharmaceuticals Corporation,

                              Defendant.

                      CERTIFICATE OF INTERESTED PERSONS
                     AND CORPORATE DISCLOSURE STATEMENT


I hereby disclose the following pursuant to this Court’s interested persons order:
1.)     the name of each person, attorney, association of persons, firm, law firm, partnership, and
corporation that has or may have an interest in the outcome of this action — including subsidiaries,
conglomerates, affiliates, parent corporations, publicly-traded companies that own 10% or more
of a party’s stock, and all other identifiable legal entities related to any party in the case:
       a.) Robert Merced, individually and on behalf of the estate of Elvia Rivera (Plaintiff and
       heir-at-law to Elvia Rivera)
       b.) Yolanda Kifayeh (heir-at-law to Elvia Rivera)
       c.) Melba Merced (heir-at-law to Elvia Rivera)
       d.) Elliott Merced (heir-at-law to Elvia Rivera)
       e.) Novartis Pharmaceuticals Corporation (Defendant)
       f.) Novartis AG (parent company)
       g.) Parker Waichman, LLP (attorneys for Plaintiff)
       h.) Hollingsworth, LLP (attorneys for Defendant)
2.)    the name of every other entity whose publicly-traded stock, equity, or debt may be
substantially affected by the outcome of the proceedings:
       a.) No other entities, responsive to this question, are known to the Plaintiff at this time
 Case 8:20-cv-00587-WFJ-SPF Document 7 Filed 03/27/20 Page 2 of 3 PageID 45



3.)     the name of every other entity which is likely to be an active participant in the proceedings,
including the debtor and members of the creditors’ committee (or twenty largest unsecured
creditors) in bankruptcy cases:
       a.) No other entities, responsive to this question, are known to Plaintiff at this time
4.)   the name of each victim (individual or corporate) of civil and criminal conduct alleged to
be wrongful, including every person who may be entitled to restitution:
       a.) Elvia Rivera (Represented by the administrator of her estate Robert Merced)
        I hereby certify that, except as disclosed above, I am unaware of any actual or potential
conflict of interest involving the district judge and magistrate judge assigned to this case and will
immediately notify the Court in writing on learning of any such conflict.


Dated: March 27, 2020                                         s/ Francisco A. Albites       __
                                                              Francisco A. Albites, #78046
                                                              PARKER WAICHMAN LLP
                                                              27299 Riverview Center Boulevard
                                                              Suite 108
                                                              Bonita Springs, Florida 34134
                                                              Telephone: (239) 390-8612
                                                              Facsimile: (239) 390-0055
                                                              falbites@yourlawyer.com
                                                              Counsel for Plaintiff
 Case 8:20-cv-00587-WFJ-SPF Document 7 Filed 03/27/20 Page 3 of 3 PageID 46



                                CERTIFICATE OF SERVICE

       I hereby certify that on this 27th day of March, 2020, I electronically filed the foregoing
with the Court using the CM/ECF system, and thereby delivered the foregoing by electronic
means to all counsel of record.


                                                     /s/ Francisco A. Albites
                                                     Francisco A. Albites
